          Case 2:18-cv-05810-MWF-PLA Document 20 Filed 03/20/19 Page 1 of 13 Page ID #:1458



                     1    MORGAN, LEWIS & BOCKIUS LLP
                          James J. Dragna (SBN 91492)
                     2    jim.dragna@morganlewis.com
                          Denise Gail Fellers (SBN 222694)
                     3    denise.fellers@morganlewis.com
                          355 South Grand Avenue, Suite 4400
                     4    Los Angeles, CA 90071-3106
                          Tel: +1.213.680.6400
                     5    Fax: +1.213.680.6499
                     6    Attorneys for Plaintiff
                          BKK WORKING GROUP, an unincorporated
                     7    association, and individual members identified
                          below
                     8
                     9
                                              UNITED STATES DISTRICT COURT
                    10
                                             CENTRAL DISTRICT OF CALIFORNIA
                    11
                    12
                                                                    Case No. 2:18-cv-05810-MWF-PLA
                    13    BKK WORKING GROUP;
                          ANADARKO E&P ONSHORE                      Hon. Michael W. Fitzgerald
                    14    LLC; ATLANTIC RICHFIELD
                          COMPANY; ASHLAND LLC.;                    SECOND MOTION TO STAY
                    15    BAYER CROPSCIENCE INC.;                   AND EXTEND TIME TO SERVE
                          BHPI SERVICE LLC; THE                     DEFENDANTS
                    16    BOEING COMPANY;
                          CALIFORNIA RESOURCES                      [Declaration of Denise G. Fellers;
                    17    CORPORATION; CHEVRON                      Declaration of James Potter;
                          ENVIRONMENTAL                             Declaration of Mark Malinowski; and
                    18    MANAGEMENT COMPANY;                       [Proposed] Order filed concurrently
                          CHEVRON MARINE PRODUCTS                   herewith]
                    19    LLC; CITY OF LOS ANGELES,
                          ACTING BY AND THROUGH
                    20    THE LOS ANGELES
                          DEPARTMENT OF WATER AND
                    21    POWER; CONOCOPHILLIPS
                          COMPANY; CROSBY &
                    22    OVERTON, INC.; THE DOW
                          CHEMICAL COMPANY;
                    23    DUCOMMUN
                          AEROSTRUCTURES, INC.;
                    24    ESSEX CHEMICAL
                          CORPORATION; EXXON MOBIL
                    25    CORPORATION; GEMINI
                          INDUSTRIES, INC.; GENERAL
                    26    DYNAMICS CORPORATION;
                          GENERAL LATEX AND
                    27    CHEMICAL CORPORATION; HP
                          INC. (FORMERLY KNOWN AS
                    28    HEWLETT-PACKARD
MORGAN, LEWIS &           COMPANY); AMERICAN
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                                SECOND MOTION TO STAY AND
   LOS ANGELES B                                                           EXTEND TIME TO SERVE DEFENDANTS
                         DB3/ 202386917.4                                              2:18-CV-05810-MWF-PLA
         Case 2:18-cv-05810-MWF-PLA Document 20 Filed 03/20/19 Page 2 of 13 Page ID #:1459



                     1   HONDA MOTOR CO., INC.;
                         HUNTINGTON BEACH
                     2   COMPANY; LOCKHEED
                         MARTIN CORPORATION;
                     3   MARS, INC. (FORMERLY
                         KNOWN AS KAL KAN FOODS
                     4   INC.); MONTROSE CHEMICAL
                         CORPORATION OF
                     5   CALIFORNIA; MORTELL
                         COMPANY; MORTON
                     6   INTERNATIONAL, INC.;
                         NATIONAL STEEL AND
                     7   SHIPBUILDING COMPANY;
                         NORTHROP GRUMMAN
                     8   SYSTEMS CORPORATION; OXY
                         USA, INC.; QUEMETCO, INC.;
                     9   ROCKWELL AUTOMATION,
                         INC.; ROHM & HAAS
                    10   COMPANY; ROHR, INC.; SAN
                         DIEGO GAS & ELECTRIC
                    11   COMPANY; SMITH
                         INTERNATIONAL, INC.;
                    12   SOUTHERN CALIFORNIA
                         EDISON COMPANY;
                    13   SOUTHERN CALIFORNIA GAS
                         COMPANY; STAUFFER
                    14   MANAGEMENT COMPANY
                         LLC; THE PROCTER &
                    15   GAMBLE MANUFACTURING
                         COMPANY; THUMS LONG
                    16   BEACH COMPANY; UNION
                         CARBIDE CORPORATION;
                    17   UNION PACIFIC
                         RAILROAD/SOUTHERN
                    18   PACIFIC TRANSPORTATION
                         COMPANY; UNITED STATES
                    19   STEEL CORPORATION;
                         UNITED TECHNOLOGIES
                    20   CORPORATION; AND UNIVAR
                         USA INC.,
                    21                 Plaintiffs,
                    22              vs.
                    23   1700 SANTA FE LTD; et. al.,
                    24                    Defendants.
                    25
                    26
                    27
                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                   MOTION TO STAY AND EXTEND TIME
 ATTORNEYS AT LAW
   LOS ANGELES B
                                                                          TO SERVE DEFENDANTS
                                                                          2:18-CV-05810-MWF-PLA
          Case 2:18-cv-05810-MWF-PLA Document 20 Filed 03/20/19 Page 3 of 13 Page ID #:1460



                     1   I.       INTRODUCTION
                     2            For years, the BKK Working Group, also known as the BKK Joint Defense
                     3   Group – an unincorporated association of entities of the type described in Federal
                     4   Rule of Civil Procedure 17(b)(3)(A) and Cal. Code of Civil Procedure § 369.5
                     5   comprised of the individual Plaintiffs in this action, as identified in Attachment A
                     6   (“BKK Working Group” or “Plaintiffs”) - has been cooperating with the State of
                     7   California through its agency, the Department of Toxic Substances Control
                     8   (“DTSC”), to investigate and remediate the conditions at the BKK Class I Landfill
                     9   in West Covina, California. Through this action, Plaintiffs seek cost recovery and
                    10   contribution from that approximately 1,000 Defendants named in the Complaint
                    11   pursuant to Sections 107(a) and 113(f) of the Comprehensive Environmental
                    12   Response, Compensation and Liability Act of 1980, as amended, 42 U.S.C. § 9601
                    13   et. seq. (“CERCLA”), 42 U.S.C. §§ 9607(a) and 9613(f) and the California
                    14   Hazardous Waste and Hazardous Substances Account Act, Health & Safety Code
                    15   Sections 25300, et. seq., for past and future response costs incurred and to be incurred
                    16   by Plaintiffs for response activities undertaken and to be undertaken at the BKK Class
                    17   I Facility, along with a declaration as to each Defendant’s liability and an allocation
                    18   of past and future response costs. Plaintiffs also seek complete or partial indemnity
                    19   from Defendants for all response costs incurred or to be incurred at the BKK Class I
                    20   Facility, pursuant to the doctrine of equitable indemnification.
                    21            On July 18, 2018, the Court granted Plaintiffs’ Motion to Stay and Extend
                    22   Time to Serve Defendants [D.E. 11]. The Court’s Order stayed this case until
                    23   July 19, 2019 for all matters except voluntary dismissals of certain named
                    24   Defendants by Plaintiffs and extended the time for Plaintiffs to serve the
                    25   Complaint on all remaining Defendants until July 19, 2019. Per the Court’s
                    26   Order, Plaintiffs have been filing status reports with the Court every 90 days.
                    27   \\\
                    28   \\\
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                              MOTION TO STAY AND EXTEND TIME
   LOS ANGELES B                                                    1                    TO SERVE DEFENDANTS
                         DB3/ 202386917.4                                                2:18-CV-05810-MWF-PLA
         Case 2:18-cv-05810-MWF-PLA Document 20 Filed 03/20/19 Page 4 of 13 Page ID #:1461



                     1         During this stay, Plaintiffs have successfully entered into tolling
                     2   agreements with 120 named Defendants and thus, have voluntarily dismissed
                     3   those parties without prejudice from the Complaint. Efforts to enter into
                     4   tolling agreements with the remaining Defendants remain ongoing, and
                     5   Plaintiffs will continue to dismiss parties from the Complaint as tolling
                     6   agreements are successfully reached between the remaining Defendants and
                     7   Plaintiffs. At this time, Plaintiffs have not served the complaint on any
                     8   Defendants; instead they have been focused on obtaining tolling agreements
                     9   and potential settlements with the Defendants.
                    10         Additionally, in the last eight months since the action was filed,
                    11   Plaintiffs have been cooperating and coordinating with the State of California
                    12   to develop a joint framework to enter into settlements with the Defendants in
                    13   this action, as well as the other thousands of potentially responsible parties
                    14   (“PRPs”). Efforts to develop such a framework are necessarily complex and
                    15   have included negotiations between the State and Plaintiffs regarding:
                    16   (1) drafting settlement packages for Defendants and other PRPs who sent
                    17   waste to the Landfill; (2) an amendment to the Third Consent Decree entered
                    18   in October 2016 between the State and Plaintiffs establishing an Escrow
                    19   Account for any settlement funds collected; and (3) developing a framework for
                    20   communicating settlement offers. Coordination and cooperation with the State
                    21   on these efforts will provide important protections for settling Defendants, as
                    22   it ensures that they will receive contribution protection and be absolved of
                    23   remaining liability at the BKK Class I Landfill.
                    24         Plaintiffs now respectfully move for a separate Court Order, which
                    25   continues the Court’s stay for all proceedings in this case except for dismissal
                    26   notices and motions and further extends the time for Plaintiffs to serve their
                    27   Complaint until July 20, 2020. Plaintiffs request such further stay and
                    28   extension of time to serve Defendants so that they may continue their
MORGAN, LEWIS &
 BOCKIUS LLP                                                                   SECOND MOTION TO STAY AND
 ATTORNEYS AT LAW
   LOS ANGELES B
                                                                 2        EXTEND TIME TO SERVE DEFENDANTS
                                                                                      2:18-CV-05810-MWF-PLA
         Case 2:18-cv-05810-MWF-PLA Document 20 Filed 03/20/19 Page 5 of 13 Page ID #:1462



                     1   settlement negotiations with the remaining named Defendants and continue
                     2   dismissing settling Defendants and/or otherwise non-viable Defendants, which
                     3   will streamline this litigation and preserve judicial and party resources.
                     4   II.   STATEMENT OF FACTS
                     5         On July 2, 2018, Plaintiffs filed their Complaint against approximately 1,000
                     6   named Defendants (Dkt. No. 1). This is a civil action for cost recovery under
                     7   Section 107(a) and an action for contribution under Section 113 of CERCLA,
                     8   relating to the release and/or threatened release of hazardous substances, as that
                     9   term is defined in section 101(14) of CERCLA, 42 U.S.C. § 9601 (“Hazardous
                    10   Substances”) from the BKK Class I Landfill. Each of the parties named as a
                    11   Defendant generated, transported and/or arranged for disposal of materials
                    12   containing Hazardous Substances to the BKK Facility. (Dkt. No. 1 at ¶¶ 61-1100).
                    13         For years, Plaintiffs have been cooperating with DTSC to investigate and
                    14   remediate the conditions at the BKK Class I Landfill through three judicially-
                    15   approved consent decrees – the First, Second, Third Partial, and Amended Third
                    16   Partial Consents Decrees. See Declaration of Denise G. Fellers (“Fellers Decl.”) at
                    17   ¶ 3; Declaration of James Potter (“Potter Decl.”) at ¶¶ 3-5; Declaration of Mark
                    18   Malinowski (“Malinowski Decl.”) ¶ 5. Under these Consent Decrees, the
                    19   individual Members of the BKK Working Group, which now consists of over 60
                    20   members, have been conducting necessary response activities at the BKK Class I
                    21   Facility consistent with the National Contingency Plan, 40 C.F.R. Part 30 et seq.
                    22   (“NCP”). Id. As a result, the BKK Working Group, through its individual
                    23   Members, has incurred (or is committed to incur) nearly $250 million to date in
                    24   necessary response costs as that term is defined in xxx. at the BKK Class I Facility.
                    25   Fellers Decl. at ¶ 3. Plaintiffs’ action seeks to require Defendants to contribute
                    26   their fair share of these costs and of future response costs to address releases and
                    27   threatened releases of Hazardous Substances from the BKK Class I Facility. In
                    28   addition to addressing conditions at the BKK Class I Landfill, Plaintiffs have been
MORGAN, LEWIS &
 BOCKIUS LLP                                                                      SECOND MOTION TO STAY AND
 ATTORNEYS AT LAW
   LOS ANGELES B
                                                                    3        EXTEND TIME TO SERVE DEFENDANTS
                                                                                         2:18-CV-05810-MWF-PLA
         Case 2:18-cv-05810-MWF-PLA Document 20 Filed 03/20/19 Page 6 of 13 Page ID #:1463



                     1   working with DTSC to identify other PRPs at the BKK Class I Landfill. Fellers
                     2   Decl. ¶ 4. As a result of such efforts, Plaintiffs have identified over ten thousand
                     3   PRPs that generated, transported and/or arranged for disposal of materials
                     4   containing Hazardous Substances to the BKK Facility. Id. The BKK Working
                     5   Group has entered into tolling agreements with a number of these identified PRPs
                     6   and intends to pursue settlement with these PRPs.1 (Dkt. No. 1 at ¶ 1101). Id.
                     7          The approximately 1,000 Defendants originally named in Plaintiffs’
                     8   Complaint had refused to enter into tolling agreements with Plaintiffs at the time
                     9   this action was filed. Fellers Decl. at ¶ 5. Accordingly, due to the applicable
                    10   statutes of limitations for Plaintiffs’ claims under both Sections 107 and 113 of
                    11   CERCLA, Plaintiffs timely filed their Complaint on July 2, 2018 to preserve their
                    12   claims against these Defendants. Id. However, Plaintiffs’ intent with respect to
                    13   these Defendants was always to coordinate with DTSC on settlement negotiations
                    14   and settlement offers to all viable entities. Id. Accordingly, a further stay and
                    15   extension of time to serve Plaintiffs’ Complaint on the remaining Defendants until
                    16   July 20, 2020 will allow Plaintiffs to continue these settlement and dismissal
                    17   efforts, in an effort to minimize the number of Defendants against whom active
                    18   litigation may be necessary.
                    19   III.   A FURTHER STAY AND EXTENSION OF TIME FOR SERVICE
                                WOULD ALLOW ADDITIONAL SETTLEMENT NEGOTIATIONS
                    20          AND VOLUNTARY DISMISSALS
                    21          Since Plaintiffs filed their Complaint, they have successfully entered into
                    22   tolling agreements with 120 Defendants and voluntarily dismissed these Defendants
                    23   from this action. Fellers Decl. at ¶ 6. Consistent with their original intention,
                    24   Plaintiffs are continuing to send out on a rolling basis written requests to all
                    25   Defendants that can be located, advising them that if they sign a tolling agreement,
                    26   they, too, will be dismissed from the action without prejudice. Fellers Decl. at ¶ 7.
                    27
                         1
                    28    Plaintiffs are currently undergoing settlement negotiations with these tolled PRPs
MORGAN, LEWIS &
                         and do not anticipate the need at this time to include them in this lawsuit.
 BOCKIUS LLP                                                                       SECOND MOTION TO STAY AND
 ATTORNEYS AT LAW
   LOS ANGELES B
                                                                    4         EXTEND TIME TO SERVE DEFENDANTS
                                                                                          2:18-CV-05810-MWF-PLA
         Case 2:18-cv-05810-MWF-PLA Document 20 Filed 03/20/19 Page 7 of 13 Page ID #:1464



                     1   Currently, Plaintiffs are in negotiations with a number of Defendants regarding
                     2   dismissing them without prejudice. Id. However, due to the very large number of
                     3   Defendants and the age of the records, and the need to coordinate with the State,
                     4   additional time is necessary to conduct settlements and voluntary dismissals. Id.
                     5         “[T]he power to stay proceedings is incidental to the power inherent in every
                     6   court to control the disposition of the causes on its docket with economy of time
                     7   and effort for itself, for counsel, and for litigants. How this can best be done calls
                     8   for the exercise of judgment which must weigh competing interests and maintain an
                     9   even balance.” Landis v. N. American Co., 299 U.S. 248, 254 (1936); see also
                    10   Johnson v. Inos, 619 Fed. Appx. 651 (2015).
                    11         There is ample precedent for extensions of this magnitude, particularly in
                    12   large CERCLA cases, including in prior litigation involving the BKK Working
                    13   Group. Certain of the Plaintiffs, as Members of the BKK Working Group, were
                    14   previously involved in a CERCLA case of this type in the United States District
                    15   Court for the District of Columbia.2 Fellers Decl. at ¶ 8. In that case, at said
                    16   plaintiffs’ request, the District Court granted an extension of time for service of the
                    17   complaint for several years beyond the 90-day period provided for under Rule 4(m)
                    18   of the Federal Rules of Civil Procedure, to allow said plaintiffs to negotiate and
                    19   finalize a settlement with the defendant. See id.; BKK Joint Defense Group, et al.
                    20   v. FDIC, Civil Action No. 09-948 (CKK). Settlement was successfully obtained,
                    21   obviating the need for active discovery and litigation in that case and resulting in
                    22   the contribution of $86 million towards investigation and cleanup of the BKK Class
                    23   I Landfill (including an additional $1 million to United States EPA).3 Fellers Decl.
                    24
                    25   2
                          This lawsuit was filed in the DC District Court because the FDIC, as received for
                    26   Washington Mutual Bank, was a defendant in the litigation.
                    27   3
                          The FDIC and JP Morgan Chase Bank, NA ultimately settled with both the BKK
                    28   Working Group, the State of California, and United States EPA for $87 million.
MORGAN, LEWIS &
                         These settlements were approved by the Court in the Central District of California.
 BOCKIUS LLP                                                                      SECOND MOTION TO STAY AND
 ATTORNEYS AT LAW
   LOS ANGELES B
                                                                    5        EXTEND TIME TO SERVE DEFENDANTS
                                                                                         2:18-CV-05810-MWF-PLA
         Case 2:18-cv-05810-MWF-PLA Document 20 Filed 03/20/19 Page 8 of 13 Page ID #:1465



                     1   at ¶ 8.
                     2             Other federal courts have similarly granted such motions for stay and
                     3   extensions of time for plaintiffs to serve their complaints in complex, multi-party
                     4   environmental lawsuits such as this. See, e.g., Chemetco Site PRP Grp. v. A Square
                     5   Systems, Inc., Civil Action No. 18-179-SMY-SCW (Illinois District Court granting
                     6   plaintiff PRP group’s motion for stay and extension of time to serve defendants for
                     7   a period of one year in a CERCLA cost recovery and contribution action); see also
                     8   Pakootas v. Teck Cominco Metals, Ltd., 452 F.3d 1066, 1071 (9th Cir. 2006).
                     9   IV.       PLAINTIFFS HAVE BEEN COOPERATING WITH DTSC TO
                                   DEVELOP A JOINT FRAMEWORK FOR SETTLEMENT WITH
                    10             DEFENDANTS AND OTHER PRPS
                    11             In addition to their efforts relating to voluntarily dismissing named
                    12   Defendants who execute tolling agreements, Plaintiffs have also been diligently
                    13   working with DTSC to develop a joint strategy for pursuing and implementing
                    14   settlements with Defendants and other PRPs. Fellers Decl. at ¶ 9; Potter Decl. at ¶
                    15   7; Malinowski Decl. at ¶ 8. These efforts include: (A) preparing settlement
                    16   packages for Defendants and other PRPs; (B) negotiating and drafting an
                    17   amendment to the Third Consent Decree that establishes an Escrow Account for
                    18   any settlement funds collected; and (C) developing a framework for communicating
                    19   settlement offers to small volume PRPs, i.e., those PRPs that DTSC determines are
                    20   de minimis as defined in CERCLA section 122(g). Fellers Decl. at ¶¶ 9-11; Potter
                    21   Decl. at ¶¶ 7-9; Malinowski Decl. at ¶ 8. Such coordinated efforts between
                    22   Plaintiffs and DTSC will ensure that Defendants receive contribution protection
                    23   with respect to further remediation and investigation of the BKK Class I Landfill.
                    24             A.    Settlement Packages
                    25             Plaintiffs and DTSC have made significant progress in developing a
                    26   comprehensive settlement package, including cover letters and FAQs to be sent to
                    27   Defendants and PRPs, and continue to do so, but it is not yet finalized. Fellers
                    28   Decl. at ¶ 9; Potter Decl. ¶¶ 7-8; Malinowski Decl. ¶ 8. Once the settlement
MORGAN, LEWIS &
 BOCKIUS LLP                                                                         SECOND MOTION TO STAY AND
 ATTORNEYS AT LAW
   LOS ANGELES B
                                                                       6        EXTEND TIME TO SERVE DEFENDANTS
                                                                                            2:18-CV-05810-MWF-PLA
         Case 2:18-cv-05810-MWF-PLA Document 20 Filed 03/20/19 Page 9 of 13 Page ID #:1466



                     1   package is finalized, Plaintiffs and DTSC intend to send it to thousands of
                     2   potentially responsible parties, including the Defendants, in an organized and
                     3   systematic fashion. Fellers Decl. at ¶ 9. In order to ensure that the State can timely
                     4   respond to all potentially responsible parties, the State and Plaintiffs expect to send
                     5   the settlement packages out in waves. Id.
                     6         B.     Amendment to Third Consent Decree
                     7         In order to facilitate any potential settlements from Defendants and PRPs,
                     8   DTSC and Plaintiffs have also been negotiating and drafting an Amendment to the
                     9   prior Third Consent Decree. Fellers Decl. at ¶ 10; Potter Decl. at ¶ 8; Malinowski
                    10   Decl. at ¶ 8. This Amendment would, among other things, establish an Escrow
                    11   Account for any settlement funds collected, dedicating these funds for use towards
                    12   the investigation and remediation of the Class I Landfill. Id. A draft Amendment
                    13   has been prepared and DTSC and Plaintiffs are close to finalizing all provisions; the
                    14   Amendment would then be submitted to the Court for approval in the coming
                    15   months. Fellers Decl. at ¶ 10.
                    16         C.     De Minimis Settlements
                    17         DTSC and Plaintiffs have also been working together to develop a
                    18   framework for communicating settlement offers to small volume PRPs. Fellers
                    19   Decl. at ¶ 11; Potter Decl. at ¶ 9; Malinowski Decl. at ¶ 8. The small volume
                    20   parties are those PRPs that DTSC will determine are de minimis as defined in
                    21   CERCLA section 122(g). Fellers Decl. at ¶ 11. In addition to preparing the actual
                    22   agreement, DTSC and Plaintiffs have also been drafting a settlement letter that will
                    23   accompany the agreement. Potter Decl. at ¶ 9; Malinowski Decl. at ¶ 8. Moreover,
                    24   Plaintiffs and DTSC have been developing the mechanics for contacting the de
                    25   minimis parties, addressing questions from the de minimis parties regarding
                    26   volumetric allocation or other issues, and developing a website to provide
                    27   additional information to de minimis parties and the public. Id.
                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                      SECOND MOTION TO STAY AND
 ATTORNEYS AT LAW
   LOS ANGELES B
                                                                    7        EXTEND TIME TO SERVE DEFENDANTS
                                                                                         2:18-CV-05810-MWF-PLA
        Case 2:18-cv-05810-MWF-PLA Document 20 Filed 03/20/19 Page 10 of 13 Page ID #:1467



                     1          DTSC and its counsel from the California Department of Justice agree with
                     2   Plaintiffs that the “process of negotiating settlements with the de minimis parties
                     3   will be greatly complicated if the BKK Working Group is simultaneously engaged
                     4   in active litigation against the de minimis parties.” Potter Decl. at ¶ 10; see also
                     5   Malinowski Decl. at ¶ 9 (“Based on my conversations with my staff, DTSC
                     6   counsel, and representatives of the BKK Working Group, I believe that active
                     7   litigation in the BKK Working Group’s pending contribution actions would
                     8   interfere with and slow down the joint effort to reach settlements with de minimis
                     9   PRPs.”). Hence, Plaintiffs seek to enter settlements with as many de minimis
                    10   parties as possible before actively litigating claims against any de minimis parties
                    11   that refuse to settle.
                    12   V.     CONCLUSION
                    13          Plaintiffs respectfully submit that judicial economy is best served in this very
                    14   large multi-party CERCLA case through an additional stay for one year until,
                    15   July 20, 2020 to allow Plaintiffs, in coordination with DTSC, to continue to
                    16   meaningfully engage in settlement negotiations, make settlement offers, and
                    17   otherwise dispose of as many named Defendants as possible.
                    18          In addition, and consistent with the requested stay, Plaintiffs respectfully
                    19   request that the Court allow Plaintiffs a further extension of time to July 20, 2020 to
                    20   serve their Complaint, so that Plaintiffs have the opportunity to present settlement
                    21   offers and/or dismiss as many parties as possible before setting a Scheduling Order
                    22   and placing the case in an active discovery and litigation posture.
                    23          During the requested stay, Plaintiffs will continue their efforts to settle with
                    24   as many Defendants as possible and do not plan on filing any pleadings other than
                    25   voluntary dismissal notices of settling and non-viable Defendants under Federal
                    26   Rules of Civil Procedure 41(A)(1)(a). Fellers Decl. at ¶ 12. In addition, Plaintiffs
                    27   will continue to provide periodic updates on their efforts to the Court.
                    28          Plaintiffs make this Motion in good faith and not for the purpose of causing
MORGAN, LEWIS &
 BOCKIUS LLP                                                                       SECOND MOTION TO STAY AND
 ATTORNEYS AT LAW
   LOS ANGELES B
                                                                    8         EXTEND TIME TO SERVE DEFENDANTS
                                                                                          2:18-CV-05810-MWF-PLA
        Case 2:18-cv-05810-MWF-PLA Document 20 Filed 03/20/19 Page 11 of 13 Page ID #:1468



                     1   any unnecessary delay in this case, but rather to promote judicial economy and
                     2   potentially reach resolution with the remaining Defendants informally without the
                     3   need of wasteful expense of the Court’s resources.
                     4
                     5   Dated: March 20, 2019                        MORGAN, LEWIS & BOCKIUS LLP
                     6
                     7                                                By: /s/ Denise G. Fellers
                                                                         James J. Dragna
                     8                                                   Denise G. Fellers
                                                                         Attorneys for Plaintiff
                     9                                                   BKK WORKING GROUP, an
                                                                         unincorporated association
                    10
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                     SECOND MOTION TO STAY AND
 ATTORNEYS AT LAW
   LOS ANGELES B
                                                                  9         EXTEND TIME TO SERVE DEFENDANTS
                                                                                        2:18-CV-05810-MWF-PLA
        Case 2:18-cv-05810-MWF-PLA Document 20 Filed 03/20/19 Page 12 of 13 Page ID #:1469



                     1                             ATTACHMENT A
                     2                              PLAINTIFFS
                     3   BKK WORKING GROUP
                     4   ANADARKO E&P ONSHORE LLC
                     5   ATLANTIC RICHFIELD COMPANY
                     6   ASHLAND LLC.
                     7   BAYER CROPSCIENCE INC.
                     8   BHPI SERVICE LLC
                     9   THE BOEING COMPANY
                    10   CALIFORNIA RESOURCES CORPORATION
                    11   CHEVRON ENVIRONMENTAL MANAGEMENT COMPANY
                    12   CHEVRON MARINE PRODUCTS LLC
                    13   CITY OF LOS ANGELES, ACTING BY AND THROUGH LADWP
                    14   CONOCOPHILLIPS COMPANY
                    15   CROSBY & OVERTON, INC.
                    16   THE DOW CHEMICAL COMPANY
                    17   DUCOMMUN AEROSTRUCTURES, INC.
                    18   ESSEX CHEMICAL CORPORATION
                    19   EXXON MOBIL CORPORATION
                    20   GEMINI INDUSTRIES, INC.
                    21   GENERAL DYNAMICS CORPORATION
                    22   GENERAL LATEX AND CHEMICAL CORPORATION
                    23   HP INC. (FORMERLY KNOWN AS HEWLETT-PACKARD COMPANY)
                    24   AMERICAN HONDA MOTOR CO., INC.
                    25   HUNTINGTON BEACH COMPANY
                    26   LOCKHEED MARTIN CORPORATION
                    27   MARS, INC. (FORMERLY KNOWN AS KAL KAN FOODS INC.)
                    28   MONTROSE CHEMICAL CORPORATION OF CALIFORNIA
MORGAN, LEWIS &
 BOCKIUS LLP                                                          SECOND MOTION TO STAY AND
 ATTORNEYS AT LAW
   LOS ANGELES B
                                                        10       EXTEND TIME TO SERVE DEFENDANTS
                                                                             2:18-CV-05810-MWF-PLA
        Case 2:18-cv-05810-MWF-PLA Document 20 Filed 03/20/19 Page 13 of 13 Page ID #:1470



                     1   MORTELL COMPANY
                     2   MORTON INTERNATIONAL, INC.
                     3   NATIONAL STEEL AND SHIPBUILDING COMPANY
                     4   NORTHROP GRUMMAN SYSTEMS CORPORATION
                     5   OXY USA, INC.
                     6   QUEMETCO, INC.
                     7   ROCKWELL AUTOMATION, INC.
                     8   ROHM & HAAS COMPANY
                     9   ROHR, INC.
                    10   SAN DIEGO GAS & ELECTRIC COMPANY
                    11   SMITH INTERNATIONAL, INC.
                    12   SOUTHERN CALIFORNIA EDISON COMPANY
                    13   SOUTHERN CALIFORNIA GAS COMPANY
                    14   STAUFFER MANAGEMENT COMPANY LLC
                    15   THE PROCTER & GAMBLE MANUFACTURING COMPANY
                    16   THUMS LONG BEACH COMPANY
                    17   UNION CARBIDE CORPORATION
                    18   UNION PACIFIC RAILROAD/SOUTHERN PACIFIC
                    19   TRANSPORTATION COMPANY
                    20   UNITED STATES STEEL CORPORATION
                    21   UNITED TECHNOLOGIES CORPORATION
                    22   UNIVAR USA INC.
                    23
                    24
                    25
                    26
                    27
                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                      SECOND MOTION TO STAY AND
 ATTORNEYS AT LAW
   LOS ANGELES B
                                                      11     EXTEND TIME TO SERVE DEFENDANTS
                                                                         2:18-CV-05810-MWF-PLA
